



Exhibit 10.2.2


    
SUMMARY OF COMPENSATION FOR THE
COMPANY'S NON-EMPLOYEE DIRECTORS






On March 9, 2016, the Senior Executive Compensation Committee of the board of
directors of Employers Mutual Casualty Company (the Company's parent company) in
its capacity as administrator of the stock incentive plan, made a small
modification to the vesting terms of the restricted stock that will be granted
to the directors of the Company on May 19, 2016. Following is an updated summary
of the compensation to be paid to non-employee directors, effective as of May
19, 2016 (the date of the Company’s Annual Meeting of Stockholders).


Compensation for non-employee directors includes an annual retainer of $50,000,
board and committee meeting attendance fees of $2,000 per meeting, reimbursement
of travel and business expenses and an award of 500 shares of the Company's
common stock in the form of restricted stock. The restricted stock will vest
ratably over a period of three years and is subject to forfeiture upon
retirement from the board if the director has not reached the age of 75 years.
Upon the attainment of 75 years of age, all unvested shares of restricted stock
will vest if the director is still an active director. In addition, the chair of
the Board of Directors shall receive an annual fee of $20,000, the chair of the
audit committee shall receive an annual fee of $17,000, the chairs of all other
board committees shall receive an annual fee of $4,500 and the chairs of each
board committee shall receive an additional $1,000 committee meeting fee for
each meeting at which such director serves as chair. Non-employee directors are
also entitled to receive $1,000 ($1,500 for the chair of the audit committee)
for each special audit committee meeting held primarily for the purpose of
considering revisions to the Company's operating income guidance for the year,
$2,000 and reimbursement of travel and business expense for each day that they
attend an approved educational program or seminar, $2,000 for each webinar and
similar computer-based educational program attended lasting more than two hours,
and $250 for each webinar and similar computer-based educational program
attended lasting two hours or less. The non-employee directors are also eligible
to participate in Employers Mutual Casualty Company’s Non-Employee Director
Stock Purchase Plan. Under this plan, directors are allowed to purchase the
Company’s common stock in an amount up to 100 percent of their annual retainer
at a price equal to 75 percent of the fair market value of the common stock on
the purchase date.





